Citation Nr: 0532086	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  99-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to a service-connected 
right thigh and knee disability.

3.  Entitlement to service connection for disabilities of the 
low back, upper spine, neck, and shoulders, including as 
secondary to a service-connected right thigh and knee 
disability.

4.  Entitlement to a rating in excess of 10 percent for a 
right thigh and knee disability including a decrease in the 
muscle of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and two other individuals


ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from November 1960 to 
November 1964.

This case comes to the Board of Veterans' Appeals (Board) 
from the aforementioned RO, and was remanded in November 
2003.  In September 2005, a hearing was held at the RO before 
the undersigned veterans law judge rendering the final 
determination in this case.

The claim for service connection for disabilities of the low 
back, upper spine, neck, and shoulders, and the claim for a 
rating in excess of 10 percent for a right thigh and knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By a May 1996 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal this rating 
decision.

2.  Evidence submitted since the May 1996 final RO rating 
decision is cumulative.

3.  Post-service medical records are negative for any 
findings of a bilateral hip disability. 


CONCLUSIONS OF LAW

1.  The May 1996 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 
(2005).

2.  New and material evidence has not been presented to 
reopen the claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

3.  The criteria for service connection for a bilateral hip 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen

By a May 1996 rating decision, the RO (in pertinent part) 
denied service connection for PTSD.  The RO notified the 
veteran about this rating decision in a May 1996 letter, and 
referenced his rights regarding the appeal of an adverse 
decision.  The veteran filed a notice of disagreement in May 
1997 and the RO issued a statement of the case in August 
1997.  The May 1996 rating decision became final because the 
veteran did not file a timely substantive appeal on the issue 
of service connection for PTSD.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

The Board does not have jurisdiction to consider the 
previously adjudicated claim unless new and material evidence 
is presented or secured, and before the Board may reopen such 
a claim, it must so find.  See 38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The veteran's claim to reopen (filed in June 1998) was filed 
before the effective date of the most recent amendment of 
38 C.F.R. § 3.156(a), which applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  The prior version of the regulation reads 
(in pertinent part) as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

The evidence received subsequent to May 1996 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).

By its May 1996 rating decision, the RO denied the veteran's 
claim because the record revealed no combat or combat medals 
denoting valor, and because the remaining evidence did not 
establish that a stressful experience sufficient to cause 
PTSD had actually occurred.   Evidence considered at that 
time included service medical records (which do not reflect 
any complaints of or treatment for psychiatric symptoms), 
service personnel records, a April 1992 written stressor 
statement, a VA Form 21-526 submitted in February 1992 
indicating that the veteran was seeking service connection 
for PTSD, numerous VA outpatient, hospitalization, and 
examination records (some of which reflect a diagnosis of 
PTSD), a copy of an April 1993 decision of the Social 
Security Administration granting (in part) benefits for a 
psychiatric disability, the transcript of a March 1994 local 
hearing at which the veteran argued in favor of service 
connection for PTSD and recounted his stressor incidents, and 
documents related to the RO's attempt to acquire ship logs 
from the National Archives and Records Administration.  

Evidence associated with the claims file since the May 1996 
rating decision includes additional written argument from the 
veteran and his representative in support of his claim, 
additional VA outpatient and hospitalization records (some of 
which show a diagnosis of PTSD), and the transcript of the 
veteran's September 2005 Board hearing at which he again 
argued in favor of service connection for PTSD and recounted 
his stressor incidents.  These documents are cumulative of 
the evidence submitted prior to the May 1996 rating decision, 
which had already reflected the veteran's recollections of 
stressors, arguments for service connection, and diagnoses of 
PTSD.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Accordingly, this evidence is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  

II.  Service connection for a bilateral hip disability, 
including as  
secondary to the service-connected right thigh and knee 
disability

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran has primarily asserted (such as in a February 
1999 written statement) that he has a bilateral hip 
disability which is secondary to his service-connected right 
knee and thigh disability.  Secondary service connection may 
be granted for a disability, which is proximately due to, or 
the result of an established service-connected disorder.  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  See 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The problem with the veteran's claim is that no evidence 
reflects any diagnosis of any bilateral hip disability, 
including within a year of his discharge in 1964.  There can 
be no valid claim in the absence of proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As a layman, the veteran has no competence to give a 
medical opinion on the diagnosis of any bilateral hip 
disability and lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Because the preponderance of the evidence is against finding 
that the veteran currently has a bilateral hip disability, 
his claim for service connection must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO provided the veteran VCAA notice via an August 2005 
letter, which clearly advised him of the four elements 
required by Pelegrini II.  VA has also provided him every 
opportunity to submit evidence, argue for his claim, and 
respond to VA notices.  

Numerous service and VA medical records are in the file, as 
are the transcripts of a March 1994 local hearing and a 
September 2005 Board hearing.  The April 1993 SSA decision 
discussed above does not indicate that the veteran is 
receiving disability benefits from SSA based on any 
orthopedic conditions, and therefore there is no duty to seek 
the records underlying this decision with regard to the 
bilateral hip claim.  Moreover, the veteran has not in any 
way indicated that the SSA possesses documents which confirm 
his PTSD stressors.  There is insufficient basis for 
remanding this claim to seek any outstanding SSA records, and 
such a remand would unnecessarily delay the veteran's appeal.  

Concerning the veteran's claim to reopen, no examination is 
required because (as detailed above) no new and material 
evidence has been presented.  Further, no examination is 
required relating to the claim for service connection for a 
bilateral hip disability because the veteran has no currently 
diagnosed disability.  38 C.F.R. § 3.159(c)(4)(iii).  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims.  

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the claim remains 
denied.

Service connection for a bilateral hip disability, including 
as secondary to a service-connected right thigh and knee 
disability, is denied.

REMAND

Service connection for disabilities of the low back, upper 
spine, neck, and shoulders, including as secondary to a 
service-connected right thigh and knee disability

Service medical records reflect (in pertinent part) that in 
February 1962 the veteran complained of a three- to four-year 
history of left shoulder pain.  In August 1963 he complained 
of back pain which apparently arose while exercising.  In 
November 1963, he fell into an elevator pit and injured his 
right upper thigh.  At his October 1964 separation 
examination, a scar was noted on the right upper thigh, but 
no orthopedic abnormalities were recorded.

The veteran was eventually service connected for a right knee 
and thigh disability.  There is no evidence that he was 
diagnosed as having any disabilities of the upper spine, 
neck, or shoulders within a year of his discharge in November 
1964.  Yet a February 1996 VA outpatient report reflects 
complaints of chronic degenerative joint disease of the neck 
and back (whether the upper or lower back is not specified).  
He was assessed as having degenerative joint disease 
(although no x-ray confirmation was noted).  Another VA 
outpatient report indicates that he was assessed as having 
neck and shoulder pain in February 1999.       

In light of the in-service complaints and post-service 
findings relating to the veteran's back, neck, and shoulders, 
an etiology opinion should be sought (as detailed below).   

Claim for a rating in excess of 10 percent for a right thigh 
and knee disability including decrease in the muscle of the 
right thigh

The veteran last underwent a VA examination of his right 
thigh and knee in July 1998, over seven years ago.  A remand 
is unavoidable because the report of this examination is 
simply too dated to properly be considered 
"contemporaneous."  

The April 1993 SSA decision discussed above does not indicate 
that the veteran is receiving disability benefits from SSA 
based on any orthopedic conditions, and therefore there is no 
duty to seek the records underlying this decision.  However, 
clinical records of treatment of his right lower extremity 
dated since April 1999 (the last time VA outpatient records 
were associated with the claims file) should be sought.

1.  Seek (with any needed assistance from 
the veteran) clinical records from all 
private and VA doctors and medical care 
facilities (VAMCs, hospitals, HMOs, etc.) 
who treated him for right lower extremity 
symptoms since April 1999.  Pursue all 
logical follow-up development in this 
regard.

2.  Schedule the veteran for a VA 
examination.  Ensure that the claims file 
is made available to the examiner, and 
that all tests and studies deemed 
necessary are accomplished.  Ask the 
examiner to answer these questions:

a.  Does the veteran currently have 
any disability(ies) of the low back, 
upper spine, neck, and/or shoulders?  

b.  If the veteran has any 
disability(ies) of the low back, 
upper spine, neck, and/or shoulders, 
is it at least as likely as not 
(i.e., probability of at least 50 
percent), that this condition(s) had 
its (their) onset in service or 
within a year of his discharge in 
1964?  

c.  If the veteran's disability(ies) 
of the low back, upper spine, neck, 
and/or shoulders did not have its 
(their) onset in service or within a 
year of his discharge, is it at 
least as likely as not that any such 
disability(ies) is (are) secondary 
to or are being aggravated by his 
service-connected right thigh and 
knee disability?  If aggravated, 
describe the degree of aggravation 
in as objective terms as possible.  

d.  What is the nature and extent of 
the right thigh and knee disability, 
which includes a decrease in the 
muscle of the right thigh?

3.  Thereafter, re-adjudicate the claims 
on appeal.  For any that remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.  

The veteran may submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


